Appeal by petitioner from a judgment of the Supreme Court, Westchester County, dated October 16, 1979, which dismissed his petition for relief pursuant to CPLR article 78. Judgment reversed, on the law, without costs or disbursements, and matter remitted to Special Term for further proceedings consistent herewith. Special Term should determine the questions of the maximum expiration date and the conditional release date of the petitioner’s controlling sentence upon a record which shall include the respondent’s computations and determinations thereof. Those matters were not part of the record considered by Special Term. The record is insufficient to permit adequate appellate review. Hopkins, J. P., Lazer, Gibbons and Cohalan, JJ., concur.